DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-8, 10, 11-18, and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “A tele-instruction system for ultrasound probe operation based on shared AR technology” by T. Suenaga et al. Proc. 23rd Annual EMBS Int. Conf. pp.3765-3768. 2001 (hereinafter as Suenaga, of record) in view of Amble (US 2015/0035959).
Regarding claims 1 and 11, Suenaga discloses an ultrasound imaging system and method comprising: a probe comprising: a transducer; transmit and receive circuits respectively operable to drive the transducer to transmit ultrasound energy and to receive signals generated by the transducer in response to reflected ultrasound energy; and - an image processing circuit configured to process the received signals to yield ultrasound image data; and a local user interface device communicably coupled to the probe, the local user interface device configured to receive and display the ultrasound image data (Fig. 1: “Ultrasound images” are acquired at the patient site); an ultrasound image buffer configured to store a plurality of frames of the ultrasound image data (Fig. 1: “Ultrasound images” would be stored in a memory which acts as a buffer); a camera operable to generate a video stream (Fig. 3: “Camera”); a video stream buffer configured to store a plurality of frames of the video stream generated from the camera (Fig. 3: frames from “Camera” would be stored in a memory which acts as a buffer); and a data interface connected to transmit, to a remote interface, the plurality of frames of the ultrasound image data and the plurality of frames of the video stream generated from the camera (Fig. 9 shows the camera view of the patient site; Fig. 10 shows the ultrasound images at the physician site; p.3765: “the physician and patient sites are connected via a network”).  Suenaga does not explicitly disclose that the data interface is configured to receive a freeze message from the remote interface, and the freeze message identifies both a selected one of the plurality of frames of the video stream generated by the camera and a selected one of the plurality of frames of the ultrasound image data; and a display connected to, upon receipt of the freeze message, display both the selected one of the plurality of frames of the video stream and the selected one of the plurality of frames of the ultrasound image data, so that a position and orientation of the probe for acquiring the selected one of the plurality of frames of the ultrasound image data is shown in the selected one of the plurality of frames of the video stream.  However, Amble teaches a telemedicine system where a remote user may send “frozen” image data to a local user ([0070]: “specialist telemedicine device 108 can mark or annotate any displayed images or information”; [0104]: “the shared segment may be a single image”)  for the purpose of assisting in the positioning of an ultrasound probe ([0049]: “video footage can be used to observe how the…device or probe is being applied to a patient”; [0073]: “request a repositioning of the probe or a different use of the probe”).  Additionally, Amble clearly teaches that image frames in a video stream may be frozen or paused ([0136]: “any stream can be paused at any point”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the frame sharing of Amble to the ultrasound telemedicine system of Suenaga, as to provide enhanced collaborative tools within a telemedicine network.
Regarding claims 2 and 12, Suenaga does not explicitly disclose that the data interface is further configured: to receive a video freeze message by way of the remote interface, the video freeze message identifying a video frame of the plurality of frames of the video stream, and, in response to the video freeze message, the display displays the video frame.  However, Amble teaches a telemedicine system where a remote user may send “frozen” image data to a local user ([0070]: “specialist telemedicine device 108 can mark or annotate any displayed images or information”; [0104]: “the shared segment may be a single image”)  for the purpose of assisting in the positioning of an ultrasound probe ([0049]: “video footage can be used to observe how the…device or probe is being applied to a patient”; [0073]: “request a repositioning of the probe or a different use of the probe”).  Additionally, Amble clearly teaches that image frames in a video stream may be frozen or paused ([0136]: “any stream can be paused at any point”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the frame sharing of Amble to the ultrasound telemedicine system of Suenaga, as to provide enhanced collaborative tools within a telemedicine network.
Regarding claims 3 and 13, Suenaga discloses that the video stream depicts the probe, and the data interface is further configured: to receive from the remote interface an indication of an ending position for the probe, and the display displays an animation illustrating a motion of the probe from a current position of the probe to the ending position (Figs. 4, 6, 7, 8: the web-mark diagram indicates ending positions of the probe and may be changed accordingly so thus it is considered to be animated).
Regarding claims 4 and 14, Suenaga does not explicitly disclose that the data interface is further configured to receive from the remote interface one or more annotations, and the display displays the one or more annotations.  However, Amble teaches the sending and receiving of annotations and other data related to the annotations ([0070]: “specialist telemedicine device allows the specialist to…make annotations”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the annotations of Amble to the ultrasound telemedicine system of Suenaga, as to provide enhanced collaborative tools within a telemedicine network.
Regarding claims 5 and 15, Suenaga does not explicitly disclose that the local user interface device comprises a plurality of stored annotations and the local user interface device is configured: to receive from the remote interface by way of the data interface an annotation message identifying a selected one of the stored annotations and, in response, to retrieve and display the selected annotation on the display.  However, Amble teaches the sending and receiving of annotations and other data related to the annotations ([0070]: “specialist telemedicine device allows the specialist to…make annotations”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the annotations of Amble to the ultrasound telemedicine system of Suenaga, as to provide enhanced collaborative tools within a telemedicine network.
Regarding claims 6 and 16, Suenaga does not explicitly disclose that the data interface is further configured: to receive an ultrasound image freeze message by way of the remote interface, the ultrasound image freeze message identifying an ultrasound image frame of the plurality of frames of the ultrasound image data, and, in response to the ultrasound image freeze message, the display displays the ultrasound image frame.  However, Amble teaches a telemedicine system where a remote user may send “frozen” image data to a local user ([0070]: “specialist telemedicine device 108 can mark or annotate any displayed images or information”; [0104]: “the shared segment may be a single image”)  for the purpose of assisting in the positioning of an ultrasound probe ([0049]: “video footage can be used to observe how the…device or probe is being applied to a patient”; [0073]: “request a repositioning of the probe or a different use of the probe”).  Additionally, Amble clearly teaches that image frames in a video stream may be frozen or paused ([0136]: “any stream can be paused at any point”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the frame sharing of Amble to the ultrasound telemedicine system of Suenaga, as to provide enhanced collaborative tools within a telemedicine network.
Regarding claims 7 and 17, Suenaga does not explicitly disclose that the local user interface device is configured to display on the display the selected one of the plurality of frames of the ultrasound image data next to or as an overlay superposed on a live view of the ultrasound image data.  However, Amble teaches a display that displays multiple ultrasonic and video views (Figs. 4 and 5).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the multiple views of Amble to the ultrasound telemedicine system of Suenaga, as to provide intuitive visualization of data.
Regarding claims 8 and 18, Suenaga does not explicitly disclose that the local user interface device is configured to display on the display the selected one of the plurality of frames of the video stream next to or as an overlay superposed on a live view of the ultrasound image data.  However, Amble teaches a display that displays multiple ultrasonic and video views (Figs. 4 and 5).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the multiple views of Amble to the ultrasound telemedicine system of Suenaga, as to provide intuitive visualization of data.
Regarding claims 10 and 20, Suenaga discloses that the probe is tethered to the local user interface device by a cable, and wherein the probe is configured to transmit the ultrasound image data to the local user interface device by way of the cable (Fig. 1: the ultrasound probe is tethered).

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “A tele-instruction system for ultrasound probe operation based on shared AR technology” by T. Suenaga et al. Proc. 23rd Annual EMBS Int. Conf. pp.3765-3768. 2001 (hereinafter as Suenaga, of record) in view of Amble (US 2015/0035959), as applied to claims 1 and 11 above, in view of Rich (US 2004/0225220).
Regarding claims 9 and 19, neither Suenaga nor Amble explicitly disclose that the probe and the local user interface device each comprise wireless interfaces, and wherein the probe is configured to transmit the ultrasound image data to the local user interface device by way of the wireless data interfaces.  However, Rich teaches an ultrasound probe that transmits imaging data wirelessly ([0016]: “transmits the echo data by a wireless link”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the wireless transmission of Rich to the system of Suenaga and Amble, as to overcome the limitations and drawbacks of a typical ultrasound system (Rich @ [0016]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793